Citation Nr: 0404712	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation, for peptic ulcer 
disease with gastritis and pancreatitis, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from May 1976 to 
December 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO), denying the veteran an increased evaluation, in excess 
of 10 percent, for his service-connected peptic ulcer 
disease.

A subsequent rating decision, dated in July 1998, increased 
the disability rating for the veteran's peptic ulcer disease 
from 10 percent to 20 percent disabling, effective from 
January 1997.

The Board noted that in February 2002 the veteran was 
furnished a supplemental statement of the case and was also 
asked to complete a VA Form 9.  The veteran submitted a VA 
form 9 which the RO has accepted as a timely substantive 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

Our preliminary review of the veteran's claims file shows 
that in connection with his claim, he was scheduled by the RO 
for a VA examination in May 2001.  The veteran failed to 
report for this examination due to problems with 
transportation and finances.  In a letter dated in February 
2002 the veteran was asked by the RO whether he would be 
willing to report for a rescheduled VA examination. No reply 
to this letter was received by the RO. However, in March 2003 
the veteran submitted a VA form 9 (Appeal to Board of 
Veterans' Appeals) reflecting a change of address. In view of 
the veteran's change of address it is unclear whether the 
veteran was notified, at the appropriate address of the 
opportunity to reschedule his examination.

38 C.F.R. § 3.655 (2003) provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA (38 C.F.R. § 
3.655(a)); and when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655 (2003).

In order to give the veteran every opportunity to provide 
evidence supporting his claim, another examination should be 
scheduled.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied in connection with 
the veteran's current claim.  38 U.S.C.A. 
5102, 5103, and 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO is requested to contact the 
veteran at his current address of record 
and ask him if he is willing to report 
for a VA examination.  The RO should 
inform the veteran of the provisions of 
38 C.F.R. § 3.655 (2003) specifically as 
it relates to claims for increased 
ratings.

3.  The RO is requested to obtain copies 
of the VA medical records covering the 
period from August 2002 to the present.

3. If he is willing to report for the 
examination, a VA examination should be 
conducted by a gastroenterologist to 
determine the nature and severity of the 
veteran's peptic ulcer disease with 
gastritis and pancreatitis. The claims 
folder should be made available to the 
examiner for review prior to the 
examination. All testing deemed necessary 
should be performed. 

4.  Thereafter, the RO should 
readjudicate this claim. If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




